Title: From Thomas Jefferson to Henry Tazewell, 13 September 1795
From: Jefferson, Thomas
To: Tazewell, Henry



Dear Sir
Monticello Sep. 13. 95.

I ought much sooner to have acknoleged your obliging attention in sending me a copy of the treaty. It was the first we recieved in this part of the country. Tho I have interdicted myself all serious attention to political matters, yet a very slight notice of that in question sufficed to decide my mind against it. I am not satisfied we should not be better without treaties with any nation. But I am satisfied we should be better without such as this. The public dissatisfaction too and dissension it is likely to produce, are serious evils. I am not without hopes that the operations on the 12th. article may render a recurrence to the Senate yet necessary and so give to the majority an opportunity of correcting the error into which their exclusion of public light has led them. I hope also that the recent insults of the English will at length awaken in our Executive that sense of public honor and spirit which they have not lost sight of in their proceedings with other nations, and will establish the eternal truth that acquiescence under insult is not the way to escape war. I am with great esteem Dr. Sir Your most obedt. humble servt

Th: Jefferson

